IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,543 & AP-76,544


EX PARTE WESLEY WAYNE MILLER, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NO. 1139010D & 1139006D 

		IN THE CRIMINAL DISTRICT COURT NUMBER FOUR 
				FROM TARRANT COUNTY


 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted, in two cause
numbers, of violation of civil commitment requirements for sexually violent predators and sentenced
to ten years' imprisonment for each cause.  The Second Court of Appeals affirmed his convictions. 
Miller v. State, Nos. 02-09-168-CR & 02-09-169-CR (Tex. App.-Ft. Worth, November 8, 2010).
	Applicant contends that he is entitled to relief because there is no evidence to support these
convictions.  The State agrees and urges this Court to grant relief.
	The trial court has also determined that Applicant is entitled to relief under his claim that
there is no evidence to support these convictions.  We agree.  We find, therefore, that Applicant is
entitled to relief in the judgments of conviction in Case Nos. 1139010D & 1139006D from the
Criminal District Court Number Four of Tarrant County. 
	Relief is granted.  The judgments in Cause Nos. 1139010D and 1139006D from the Criminal
District Court Number Four of Tarrant County are set aside, and Applicant is remanded to the
custody of the Sheriff of Tarrant County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 4, 2011
Do Not Publish